YAH BRTJHT, P. J.
I concur. The only witness examined for the plaintiff shows that the baggage was delivered. He says that he gave the checks to baggage man, who delivered the baggage to him; that then the witness asked to leave some of the baggage there. This testimony is reiterated at folio 22. The witness says: "After I got this baggage, I asked the baggage man to leave some of the stuff in the car, and he said it would be all right” This evidence shows clearly that the obligations of the defendant as carrier had ceased.